MEMORANDUM OF DECISION.
Following trial in the Superior Court (An-droscoggin County, Delahanty, J.), plaintiff William Bichrest appeals from a judgment entered on a jury verdict in favor of defendant John Harney. Plaintiff argues on appeal that there is insufficient evidence to support the jury’s finding that he was negligent and that his negligence was equal to or greater than defendant’s negligence. A review of the record provides no basis for setting aside the judgment. The verdict is supported by credible evidence and the jury could rationally arrive at the result it reached. True v. Ladner, 513 A.2d 257, 265 (Me.1986).
The entry is:
Judgment affirmed.
All concurring.